Title: Thomas Jefferson to James Leitch, 23 June 1809
From: Jefferson, Thomas
To: Leitch, James


          
            Sir  Monticello June 23. 09.
             On more maturely considering the different objects for which the padlocks are wanting, I find I must entirely change the assortment of yesterday; that I shall want 12. locks assorted as follows.
            
              
                8 my coachrooms
                
                 4. single locks to open with the same key. (1. returned. 3 remain)
              
              
                garden.
                
                3. single do to open with the same key, but different from the former all returned
              
              
              
                my stable
                }
                3. double locks, opening with the same key. these may be the same laid by yesterday
              
              
                strangers do
              
              
                saddle room
              
              
                mr B’s stable & coachroom.
                
                 2. single do opening with the same key, but different from all the others 1. returned
              
              
                & other stable coachroom
                
                 1. single lock opening with a key different from one another and from all the former.
              
            
            
            
            
            
            To these be pleased to add the underwritten articles. the bearer brings you 50.℔ ten penny & 50.℔ sixpenny nails as I presume, having desired mr Bacon to make up those quantities. Accept my respects
            
              Th:
              Jefferson
          
          
            6. yds oznabrigs 
            2. tin lantherns
            6. milkpans, the largest size you have
            one of those looking glasses I was examining yesterday, covered with red leather & folding down on a dresser 
          
        